DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 18-24) in the reply filed on August 2, 2021 is acknowledged.  The traversal is on the ground(s) that the wheelset lathe means that the lathe is capable of machining both wheels of a wheelset simultaneously and the Manyek reference does not disclose such a capability.  In addition, Applicant contends that there is no serious search burden.  This is not found persuasive.
In response to applicant's argument that the prior art reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wheelset lathe capable of simultaneous cutting of two wheels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The need to address whether the prior art Manyek reference fails to disclose a lathe capable of cutting two wheels of a set at the same time or not is not necessary.  The claims do not recite the features argued for by Applicant.
Relative to the need to provide a serious search burden, the restriction requirement was based upon a unity of invention inquiry.  As such, a serious search burden need not be proven.  It is worth noting that Examiner does not agree with Applicant’s contention that no serious search burden exists.  The scope of the method is different from that of the apparatus.  Thus, additional and/or different search classes would need to be searched.

Claims 25-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rail support being moved relative to both of the third and fourth underfloor wheelset lathes per claim 1 must be shown or the feature(s) canceled from the claim(s).  Also, the first rail support being moved relative to one of or both of the first and second underfloor wheelset lathes per claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device for controlling in claim 24, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 18-24 are objected to because of the following informalities: the term “characterised” should be written as “characterized.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Relative to claims 18 and 21, the specification at the time of filing does not disclose support for how the first rail support or second rail support is movable relative to both respective wheelset lathes.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “in particular for simultaneously machining multiple weehlets of a rail vehicle” in Lines 1-2.  It is unclear whether the “particular” recitation is required or merely exemplary capability.  Appropriate correction required.
Claim 18 recites “a second rail support” in Line 11.  Yet, the claim is bare of any mention of a first rail support such that it is unclear whether there is a first rail support in the claim or not.  Appropriate correction required.
Claim 18 recites “and/or” in Line 16.  It is unclear what clauses this pertains.  Appropriate correction required.
Claim 20 recites “arranged in opposite directions” in Line 4.  It is unclear whether this requires a directional position the lathe is somehow directed towards or if the respective lathes are merely opposed to one another.  Appropriate correction required.
Claim 20 recites “these two underfloor wheelset lathes” in Lines 4-5.  It is unclear which wheelset lathes are being referenced here.  Appropriate correction required.
Claim 22 recites “the underfloor wheelset lathes and/or the rail supports” in Line 4.  There is insufficient antecedent basis for these limitations.  Appropriate correction required.
Claim 24 recites “a device for controlling the positioning” in Line 3.  It is not clear if this is another device or the same device of the preamble in claim 1.  Additionally, claim the limitation “a device for controlling the positioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 24 recites “a device for controlling the positioning” in Line 3.  It is not clear if this is another device or the same device of the preamble in claim 1.  Additionally, claim the limitation “a device for controlling the positioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A).
(Claim 18) Jiang et al. (“Jiang”) discloses a device for machining (Figs. 1-3) that includes a first underfloor wheelset lathe (2) for reprofiling wheels and brake discs from a first wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a second underfloor wheelset lathe (7) for reprofiling wheels and brake discs from a second wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a third underfloor wheelset lathe (29) for reprofiling wheels and brake discs from a third wheelset of a rail vehicle (Translation at ¶¶ 0023-0030), and a fourth underfloor wheelset lathe (27) for reprofiling wheels and brake discs from a fourth wheelset of a rail vehicle (Translation at ¶¶ 0023-0030).  A second rail support (28) is arranged between the third underfloor wheelset lathe and the fourth underfloor wheelset lathe (Fig. 3).  The distance between the second underfloor wheelset lathe (7) and the first underfloor wheelset lathe (2) is 

    PNG
    media_image1.png
    379
    946
    media_image1.png
    Greyscale

(Claim 20) The first underfloor wheelset lathe (2) and the second underfloor wheelset lathe (7) are arranged in opposite directions and/or in that a first rail support (6) is arranged between these two underfloor wheelset lathes (Fig. 2).
(Claim 21) The first rail support (6) is not explicitly disclosed as being displaceable relative to the first underfloor wheelset lathe and/or relative to the second underfloor wheelset lathe.  Yet, the disclosure states that the first lathe and the second lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0021-0022).  It should be noted that the movement of the first rail support is suggested in Figure 2 by being mounted upon rails (13).  Therefore, Examiner takes official notice that adjustment of the first rail support is known in the art.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a movable first rail support in order to provide sufficient support for the train car between the first and second lathes no matter the distance the third and fourth lathes are spaced apart.
(Claim 22) The third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27) are arranged in opposite directions (Fig. 3).
(Claim 23)  The second rail support (28) is mechanically coupled to the third underfloor wheelset lathe or to the fourth underfloor wheelset lathe at the very least by way of the rails (20).
(Claim 24) The device is characterized by a device for controlling the positioning of the underfloor wheelset lathes and/or the rail supports (CNC machine disclosed along with automatic control of positioning of lathes - Translation at Translation at ¶¶ 0001-0002, 0007-0030).


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Applicant Admitted Prior Art (AAPA).
(Claim 19) Jiang does not explicitly disclose the lathe structure as claimed.
Yet, the AAPA discloses the known lathe structure (Figs. 1, 2; Written Description at pages 11-13) characterized in that an underfloor wheelset lathe includes the following: a machine stand (3), a crossbeam (2) for bridging a workshop track with two rails in the transverse direction, two roller carriers (7A, 7B), four friction rollers (8; Fig. 1), at least one friction roller drive (9) for driving the friction rollers, and at least one axial guide roller for axial guidance of the wheelset (19), with the crossbeam being mounted on the machine stand (Fig. 2), with the roller carriers being movably connected to the machine stand (Figs. 1, 2; Written Description at pages 11-13), and with the friction rollers being rotatably mounted on the roller carrier (Figs. 1, 2; Written Description at pages 11-13).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a lathes(s) as taught by the AAPA in order to support train wheels during a cutting operation.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and simple substitution of one known element for another to obtain predictable results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722